         Case 20-03404 Document 1-26 Filed in TXSB on 08/28/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                   )   Chapter 11
In re:                                             )
                                                   )   Case No. 20-34215 (MI)
ARENA ENERGY, LP, et al.,1                         )
                                                   )   (Jointly Administered)
                               Debtors.            )
                                                   )
ARENA ENERGY, LP,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
         v.                                        )   Adv. Proc. No. 20-_________
                                                   )
W&T OFFSHORE, INC. and 31 Group, LLC,              )
                                                   )
         Defendants.                               )

                                    Temporary Restraining Order

         The Court has considered the application of the above-captioned plaintiff Arena Energy,

 L.P. for entry of a temporary restraining order and preliminary injunction, pursuant to sections 105

 and 510(c) of title 11 of the United States Code, rules 7001(1), 7001(7), 7001(8), 7007, and 7065

 of the Federal Rules of Bankruptcy Procedure, and has reviewed (1) Plaintiff’s Verified Original

 Complaint and Application for Temporary Restraining Order, Preliminary Injunction, and

 Permanent Injunction, (2) the Declaration of J. Michael Vallejo in Support of Arena Energy, LP’s

 Verified Original Complaint and Application for Temporary Restraining Order, Preliminary

 Injunction, and Permanent Injunction, (3) the Declaration of Don Metz in Support of Arena

 Energy, LP’s Verified Original Complaint and Application for Temporary Restraining Order,




 1
   The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
 identification number, are: Arena Energy, LP (1436); Arena Energy 2020 GP, LLC (N/A); Arena
 Energy GP, LLC (7454); Arena Exploration, LLC (1947); Sagamore Hill Holdings, LP (8266);
 and Valiant Energy, L.L.C. (7184). The location of the debtors’ service address is: 2103 Research
 Forest Drive, Suite 400, The Woodlands, Texas 77380.

                                                  1
        Case 20-03404 Document 1-26 Filed in TXSB on 08/28/20 Page 2 of 3




Preliminary Injunction, and Permanent Injunction, (4) the Declaration of Curtis Flood in Support

of Arena Energy, LP’s Verified Original Complaint and Application for Temporary Restraining

Order, Preliminary Injunction, and Permanent Injunction, and (5) the Declaration of Sylvanus M.

Polky in Support of Arena Energy, LP’s Verified Original Complaint and Application for

Temporary Restraining Order, Preliminary Injunction, and Permanent Injunction and the exhibits

attached to these documents. The Court has considered its inherent authority, and the Court has

heard statements in support of the application and received evidence at a hearing before the Court.

The Court FINDS:

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; this proceeding

is a core proceeding pursuant to 28 U.S.C.§ 157(b); and venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1391(b) and 1409.

        Plaintiff Arena is entitled to issuance of a temporary restraining order pursuant to

Bankruptcy Rule 7065 (incorporating Rule 65, FRCP).

        Arena established (1) a substantial likelihood of success on the merits; (2) that absent

preliminary injunctive relief, they are likely to suffer irreparable harm; (3) that the balance of

equities is in their favor; and (4) preliminary injunctive relief is in the public interest. All findings

made on the record are incorporated pursuant to Bankruptcy Rule 7052.

        The Court ORDERS:

        1.      W&T and 31 Group are enjoined from using in any way Arena’s confidential

information including the information they obtained or accessed from Arena’s virtual data room

as well as any notes, copies, summaries, analyses, studies, forecasts, or other materials,

information, or conclusions derived from Arena’s information.




                                                   2
         Case 20-03404 Document 1-26 Filed in TXSB on 08/28/20 Page 3 of 3




         2.     W&T and 31 Group are required to return and send to Arena all confidential

information that 31 Group and W&T obtained directly or indirectly from the virtual data room and

destroy any notes, copies, summaries, analyses, studies, forecasts, or other materials, information,

or conclusions derived from Arena’s information.

         3.     W&T and 31 Group must cease and desist from any and all use of Arena’s

confidential information.

         4.     W&T and 31 Group certify in writing to Arena that they have complied with (1-3)

above.

         5.     W&T and 31 Group must identify any person or entity to whom they have disclosed

the information contained in the data room or any notes, copies, summaries, analyses, studies,

forecasts, or other materials, information, or conclusions derived from Arena’s information.

         The Court will conduct a hearing on Plaintiff’s Application for a Preliminary Injunction at

____: _____ ___.m. on September _____, 2020.

         This temporary restraining order shall remain in full force and effect until it expires at

____: _____ ___.m. on September _____, 2020, unless either terminated earlier by court order or

further extended as provided by law or agreement of the parties.

         Pursuant to Bankruptcy Rule 7065, no bond is required.



Houston, TX
Dated: ______________
                                                      ______________________________
                                                      HONORABLE MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  3
